Title: To George Washington from John Macpherson, 8 October 1789
From: Macpherson, John
To: Washington, George

 
          
            N. York Ocr 8th 1789
            Much Respect’d and Sincerely Esteemed Sir
          
          As I propose seting of for Philadelphia Tomorrow or next day, I did myself the honor to wait upon the Vice President; to take a dutiful leave of him and family.
          As Mr John Adams has long honor’d me with sincere friendship; I communicated to him, some Improvements of my Own; in the Art of war, he was pleased to reply he was a perfect Stranger to war, but thought it wou’d be proper I Shou’d wait upon your Exellen’y before I left New york; as you are ajudge of those Matters; and the only person in North America that Cou’d direct or permit these Operations.
          If your Excellency will be pleased to appoint any hour, when I can have the honor of a few Minuts Conversation with you, Genl Knox to whom I have Communicated part of my Plans; and who is pleased to approve all that I have Communicated to him will wait upon you. I am Sincerely Esteem’d Sir Your faithful Subject and most Hble Servant
          
            John Macpherson
          
        